DETAILED ACTION
This is a Non-final Office Action in response to the Request for Continued Examination filed 09/14/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
Status of Claims
Claims 1, 8, and 15 have been amended. Claims 2, 9, 16, and 21 have been canceled. Claims 1, 3-8, 10-15, 17-20 are currently pending and have been examined. 
Response to Amendment
The amendment filed 08/17/2021 has been entered.
Response to Arguments
 
Claim Rejections 35 U.S.C. § 101:
Applicant submits on page 10 of the remarks that the claim limitations, as currently recited, cannot be performed entirely in a human’s mind, even if aided with pen and paper. Examiner notes that notes that according to the 2019 Revised Patent Subject Matter Eligibility 
	Applicant submits on page 10 of the remarks that the claim limitations, as currently recited, cannot, as a practical matter, be performed entirely in a human’s mind, even if aided with pen and paper and that in particular, the claims require a hardware keylogger on a resource endpoint to monitor processes performed on the endpoint for a predetermined period of time and that this cannot be practically performed within the human mind as it requires a specific type of hardware element that actively collects data associated with the company endpoints. Examiner respectfully disagrees and notes that the use of a hardware keylogger is merely linking the use of a computer to perform the steps of monitoring operations; comparing operations; determining one superior operation; providing a recommendation to transition to a superior operation, are steps of evaluating information that can be practically performed in the human mind. See MPEP § 2106.04(a)(2).
Applicant submits on page 11 of the remarks that the alleged abstract idea is integrated into a practical application. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system.
Claim Rejections 35 U.S.C. § 103:
Applicant’s arguments have been fully considered and are persuasive.  The rejection of claims 1, 3-8, 10-15, and 17-20 has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1, 3-8, 10-15, 17-20, the independent claims (claims 1, 8 and 15) are directed, in part, to a method and system for comparing, recommending and migrating operations, systems and processes in companies. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1 and 3-7 are directed to a method comprising a series of steps which falls under the category of a process, claims 15 and 17-20 are directed to a system which falls under the category of a machine. Claims 8, 10-14 are directed to “computer program product”, which could be interpreted as including signals per se. However, the specification [0041] provides a list of non-transitory devices that makes it clear that the computer program product excludes transitory signals and therefore, claims 8, 10-14, are eligible under the Subject Matter Eligibility analysis step 1. The specification further states that a computer readable storage medium is not to be construed as being transitory signals per se. Examiner suggests that Applicant amend the claim to recite positively in the claim that the computer program product is non-transitory. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). Transitory signals are not directed to statutory subject matter. Nonetheless, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to monitoring operations, systems and/or processes of companies wherein the monitoring collects a statistical average of data points over the predetermined period of time, wherein the predetermined period of time is based on size of each company, a number of equipment being monitored, a number of operations being monitored, and a complexity of the one or more operations, systems, and/or processes; wherein the monitoring collects a statistical average of data points over the predetermined period of time and transmits the data points based on an amount of data points exceeding a predefined threshold data point size; comparing operations; determining one superior operation; providing a recommendation to transition to a superior operation; preparing a set of data associated with the at least one operation, system, and/or process not recommended for migration to the at least one superior operation, system, and/or process by formatting the set of data into a format for the at least one superior operation, system, and/or process, wherein the formatting the set of data comprises changing user account information; migrating from one operation to the superior operation; and converting the at least one operation, system and/or process not recommended in response to the migration to the at least one superior operation, system and/or process, wherein converting the at least one operation, system, and/or process not recommended to bring the at least one operation, system, and/or process to be in- line with the at least one superior operation, system, and/or process by providing an additional interface in order to replace or upgrade equipment and formatting data associated with the at least one operation, system, and/or process. If a claim limitation, under its broadest reasonable interpretation, covers an observation or evaluation, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements –a “processor”, “a hardware keylogger”; “a computer program product”, “a computer readable storage medium”, and “a system” to perform the claim steps.  These additional elements in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1-2 and related text and [0045-0047] to understand that the invention may be implemented in a generic environment that “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks. The computer readable program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other device to cause a series of operational steps to be performed on the computer, other programmable apparatus or other device to produce a computer implemented process, such that the instructions which execute on the computer, other programmable apparatus, or other device implement the functions/acts specified in the flowchart and/or block diagram block or blocks. The flowchart and block diagrams in the Figures illustrate the architecture, functionality, and operation of possible implementations of systems, methods, and computer program products according to various embodiments of the present invention. In this regard, each block in the flowchart or block diagrams may represent a module, segment, or portion of instructions, which comprises one or more executable instructions for implementing the specified logical function(s). In some alternative implementations, the functions noted in the block may occur out of the order noted in the figures. For example, two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved. It will also be noted that each block of the block diagrams and/or flowchart illustration, and combinations of blocks in the block diagrams and/or flowchart illustration, can be implemented by special purpose hardware-based systems that perform the specified functions or acts or carry out combinations of special purpose hardware and computer instructions.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and they are mere instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). The claim is directed to an abstract idea.
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. The additional elements do not provide significantly more to the abstract idea. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement.  When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 3-7, 10-14 and 17-20 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Dependent claims 3, 7, 10, 14, 17 (migration to superior operation); 4, 11 and 18 (type of operation); and 5-6 (monitoring operations) further refine the abstract idea and do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.
Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-20 are allowable over prior art but have other pending rejections as indicated above. Although the prior art made of record discloses systems and methods for recommending and migrating operations, systems and processes during a post- merger/acquisition integration; monitoring, by a hardware keylogger on at least one source endpoint for at least two companies, one or more operations, systems and/or processes related to the at least two companies; wherein the monitoring occurs for a predetermined period of time; wherein the monitoring collects a statistical average of data points over the predetermined period of time and transmits the data points based on an amount of data points exceeding a predefined threshold data point size; compare each of the operations, systems and/or processes to determine similarities and/or differences between the operations, systems and/or processes of the at least two companies; 4Docket No. P201702572US01 determine at least one superior operation, system and/or process in response to the comparison; provide a recommendation to transition to the at least one superior operation, system and/or process, wherein the recommendation comprises timeframes and schedules for transitions to the superior operations, systems, and process, an associated cost for transitioning the at least one superior operation, system, and/or process, and one or more suggestions on how to merge teams and/or resources associated with the at least one superior operation, system, and/or process; preparing a set of data associated with the at least one operation, system, and/or process not recommended for migration to the at least one superior operation, system, and/or process by formatting the set of data into a format for the at least one superior operation, system, and/or process, wherein the formatting the set of data comprises changing user account information; migrate the set of data after formatting from at least one operation, system and/or process not recommended to the at least one superior operation, system and/or process, the prior art does not specifically disclose the sequence of steps: “wherein the predetermined period of time is based on size of each company, a number of equipment 6Docket No. P201702572US01 being monitored, a number of operations being monitored, and a complexity of the one or more operations, systems, and/or processes;  converting the at least one operation, system and/or process not recommended in response to the migration to the at least one superior operation, system 7Docket No. P201702572US01 and/or process, wherein converting the at least one operation, system, and/or process not recommended to bring the at least one operation, system, and/or process to be in-line with the at least one superior operation, system, and/or process by providing an additional interface in order to replace or upgrade equipment and formatting data associated with the at least one operation, system, and/or process” as recited in claims 1, 8, and 15. 
The claims would be allowable if amended to overcome the rejection(s) under 35 U.S.C. § 101 set forth in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683